Citation Nr: 0431192	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  03-08 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a prostate 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from August 1974 to September 
1974 and from January 1976 to December 1976.  This appeal 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a rating decision issued to the veteran in December 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, which, in pertinent part, denied 
entitlement to service connection for a prostate disorder and 
for a right knee disorder.  The veteran disagreed with that 
determination in January 2003, and, after the RO issued a 
statement of the case (SOC) in March 2003, the veteran's 
timely substantive appeal was received in March 2003.

During the pendency of this appeal, the veteran also 
submitted several other claims.  A claim for service 
connection for hypertension was denied in December 2002, and 
a SOC was issued, in November 2003, following the veteran's 
May 2003 disagreement with denial of the claim.  The record 
before the Board does not include a substantive appeal of the 
denial of service connection for hypertension.  

A December 2002 claim for non-service-connected pension was 
denied, but no substantive appeal of that issue appears in 
the record before the Board following the July 2003 SOC 
addressing that claim.  These claims are not before the Board 
for appellate review.  The Board notes that additional 
evidence was added to the record after the June 2004 
supplemental SOC (SSOC) as to the claims on appeal was 
issued, but this additional evidence was obtained or 
submitted in relation to claims other than the claim 
addressed in the Board decision below, is not relevant to 
this claim, and Remand for consideration of this evidence by 
the agency of original jurisdiction is not required.  

By a rating decision issued in March 2004, claims for service 
connection for post-traumatic stress disorder and for 
depression, and a claim for compensation under 38 U.S.C.A. 
§ 1151 for renal failure, were denied.  By an administrative 
decision issued in September 2004, claims for pension and 
special monthly pension were denied.  The record before the 
Board does not reflect that the veteran has disagreed with 
these denials, although the period allowed for timely 
disagreement has not yet expired.

The claim of entitlement to service connection for a right 
knee disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, and all 
identified evidence relevant to the claim addressed in this 
decision has been obtained.

2.  There is no medical diagnosis of a current prostate 
disorder.


CONCLUSION OF LAW

The criteria for service connection for a prostate disorder 
are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he incurred a prostate disorder in 
service.  

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (CAVC) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  On August 29, 2001, the final regulations 
implementing the VCAA were published in the Federal Register.  
The portion of these regulations pertaining to the duty to 
notify and the duty to assist is also effective as of the 
date of the enactment of the VCAA, November 9, 2000.  66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
relevant to this claim, the VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment but not yet final as of 
that date.  The veteran's claim for service connection for a 
prostate disorder was submitted in September 2002, after the 
date of enactment of the VCAA, and the VCAA is applicable to 
this claim.  See Holliday v. Principi, 14 Vet. App. 282-83 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

The veteran was first notified of the enactment of the VCAA 
and the provisions of that act, including VA's duty to assist 
him in developing his claim, by a letter issued in October 
2002.  That letter notified the veteran of the criteria for 
service connection, among other criteria, advised the veteran 
to "tell us if you know of any additional evidence you would 
like us to consider," and explained what VA would do to 
assist in the development of the claim.  The rating decision 
explained what evidence was lacking to substantiate the claim 
for service connection for a prostate disorder, as did the 
March 2003 SOC.

The March 2003 SOC, in addition to listing and discussing the 
evidence, provided the veteran with the text of regulations 
at 38 C.F.R. § 3159, as revised to implement the VCAA.  The 
veteran thereafter was again provided the text of that 
regulation in the June 2004 SSOC as well.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
notes that the initial VCAA notice to the veteran, issued in 
October 2002, addressed such notification, and the March 2003 
and June 2004 SOC and SSOC also addressed this notification.  

The communications of record demonstrate that VA has complied 
with VCAA requirements to notify and assist the claimant.  
More than a year has elapsed since the RO first advised the 
claimant of the provisions of the VCAA in October 2002, 
although a year has not elapsed since the last such 
notification, in June 2004.  However, appellate review is not 
precluded under these circumstances.  Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, § 701(b), 117 Stat. 2651, 2670 
(Dec. 16, 2003) (codified at 38 U.S.C.A. § 5103(b)).  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In particular, he has been 
afforded opportunities to submit or identify evidence during 
the pendency of the claim.  He was afforded VA examination in 
August 2003.  The Board further notes that the veteran has 
specifically indicated, in a September 2004 contact, that he 
has no more evidence to submit or identify.  

It is noted that the decision of the CAVC in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing 
and replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, or that an essentially equivalent 
notification must be provided.  

In this case, such notification was provided to the veteran 
at least once prior to the initial AOJ decision.  The 
notifications of record clearly advised the appellant to 
identify or submit any relevant evidence, and the content of 
the notices provided fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

As the Board has noted above, the appellant has been 
afforded opportunities to submit additional evidence.  
The Board finds that the claimant has indeed been 
notified that he should provide or identify any and all 
evidence relevant to the claim.  

Because each of the four content requirements of a VCAA 
notice has been fully satisfied, the Board concludes that any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error, if, in 
fact, as noted above, such requirements apply to the 
"downstream" issues in this case. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
for service connection may proceed, consistent with the VCAA.  
The record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
fully satisfied its duties to inform and assist the veteran 
as to the service connection claim at issue here.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to the claim on 
the merits.  

Factual background

Service medical records disclose that the veteran was treated 
for urinary hesitancy and discomfort in October 1976.  
Possible congestive prostatitis was diagnosed.  The veteran 
did not have a separation examination.  

VA clinical records associated with the claims file are 
voluminous, and reflect that the veteran has been 
hospitalized for treatment of numerous medical disorders.  
However, these records are devoid of evidence of assignment 
of a diagnosis of prostatitis.

On VA examination conducted in August 2003, the veteran 
denied pain on urination.  He reported that he had to awaken 
two or three times at night to urinate.  Digital rectal 
examination disclosed no tenderness or enlargement of the 
prostate.  The examiner concluded that the prostate 
examination was normal.

At his personal hearing, conducted in May 2003, the veteran 
testified that he had been treated post-service for 
recurrence of prostatitis.  He testified that he had problems 
with constipation and rectal bleeding, and he testified as to 
his belief that these symptoms might be related to 
prostatitis.  



Applicable laws and regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Analysis

The laws authorizing veterans' benefits provide benefits only 
where there is current disability, as identified by a medical 
diagnosis.  Although the veteran did receive treatment on at 
least one occasion during service for possible congestive 
prostatitis, there is no current medical diagnosis of any 
prostate disorder.  In the absence of medical evidence of 
current findings of a prostate disorder or some residual of 
the possible congestive prostatitis diagnosed in service, 
service connection may not be granted for a prostate 
disorder.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The only post-service evidence favorable to the claim is the 
veteran's own testimony.  The veteran's testimony, because he 
is a layperson, cannot establish that he currently has a 
prostate disorder or residuals of the possible prostatitis 
diagnosed in service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  The preponderance of the evidence is 
against the claim, and there is no reasonable doubt.  The 
provisions of 38 U.S.C.A. § 5107(b) regarding resolution of 
reasonable doubt are not applicable to warrant a more 
favorable resolution.

In the absence of any medical evidence that the veteran has a 
current prostate disorder, the claim for service connection 
for a prostate disorder must be denied.


ORDER

The appeal for service connection for a prostate disorder is 
denied.


REMAND

The veteran contends that he incurred a right knee disorder 
in service.  Service medical records reflect that he was 
treated for injury to the right knee.  At his personal 
hearing, the veteran testified regarding post-service medical 
treatment of a right knee disorder.  Some of the identified 
evidence has not yet been sought.  Further factual 
development is required.

The veteran's representative contends that clarification of 
the medical opinion of record is required.  The 
representative notes that the examination report states both 
an opinion that the veteran's right knee disorder is at least 
as likely as not due to an in-service injury, but also states 
that "it is my opinion that the right painful knee condition 
is not likely related to [the veteran's] military service."  
The Board agrees that clarification of the medical opinion is 
required.

While this case is in remand status, updated VA and/or 
private clinical records should be obtained, and the record 
should be reviewed to determine whether any additional 
actions are required as a result of changes in interpretation 
of the VCAA or in case law which may be issued after the date 
of this Board decision.  See Disabled American Veterans, et. 
al. v. Secretary of Department of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be advised that 
evidence of a continuing right knee 
disorder proximate to service would be 
the most persuasive evidence that such 
disorder was incurred in service, and he 
should be advised of the types of 
evidence proximate to service that could 
be used to support the claim, including 
medical examinations for employment 
purposes, statements from co-workers or 
employers, and the like.

In any event, the veteran should be 
specifically again afforded the 
opportunity to submit or to identify any 
evidence that might be obtained that 
might substantiate his claim.

Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

2.  The RO should afford the veteran an 
opportunity to submit alternative 
evidence regarding the onset of a right 
knee disorder.

The veteran should be afforded the 
opportunity to identify any treating VA 
facility other than the Muskogee, 
Oklahoma VA Medical Center (VAMC) and 
Dallas, Texas VAMC.  Updated VA clinical 
records of the Muskogee VAMC, from August 
2003 to the present, should be obtained.  
Records from September 1974 to the 
present should be obtained from the 
Dallas, Texas VAMC, as well as records 
from any other treating VAMC identified.

The veteran should also be afforded the 
opportunity to identify all private (non-
VA) providers or facilities, including 
employment clinical records, which might 
reflect the date of onset or etiology of 
a right knee disorder.  Clinical records 
from each employer, facility, or provider 
identified should be sought.

In particular, the veteran should be 
afforded assistance to obtain the 
following:
(a)	records from a "Dr. Tracy" whose 
office was possibly on Okmulgee 
Boulevard;
(b)	records from a "Dr. Carroll," 
possibly in Villarica, Georgia.
(c)	any history or physical or radiology 
examination of the right knee post-
service, including for employment or 
insurance purposes.  

3.  The veteran should be afforded VA 
examination as necessary to determine the 
appropriate diagnosis/es for the 
veteran's current right knee disorder(s), 
and to determine the etiology or onset of 
such disorder(s).  The claims folder 
should be sent to the examiner for review 
of pertinent documents therein.  Any 
necessary diagnostic examinations or 
studies should be conducted.  

The examiner should be asked to provide 
the following opinion:  Is it at least as 
likely as not (is there a 50 percent or 
greater probability?) that any current 
right knee disorder was incurred in 
service or has been chronic and 
continuous since service. 

The examiner should state the basis 
(rationale) for the conclusions reached.

4.  If, after review of additional 
evidence submitted or identified 
following the notice described above, 
additional development is required, such 
development should be conducted.

5.  After all necessary development 
described above has been conducted, the 
veteran's claim on appeal should be 
readjudicated.

6.  If the decision remains adverse to 
the veteran, he and his representative 
should be furnished a SSOC, which must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  The veteran and his 
representative should be afforded an 
appropriate period of time for response.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



